Citation Nr: 9919646	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-43 2244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1996 rating decision, in 
which the RO denied the veteran's claim for an increased 
(compensable) rating for infectious hepatitis, which has been 
rated as noncompensable since July 1973.  The veteran filed 
an NOD in June 1996, and an SOC was issued by the RO in 
August 1996.  The veteran also filed a substantive appeal in 
August 1996.  In October 1996, the veteran and his wife 
testified before a hearing officer at the VARO in Los 
Angeles.  Supplemental statements of the case (SSOC) were 
issued in February 1997 and October 1998.  In February 1999, 
the veteran and his mother testified before the undersigned 
Member of the Board during a Travel Board hearing at the VARO 
in Los Angeles.  

REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based, in part, upon the veteran's assertion that 
his service-connected infectious hepatitis is more severe 
than previously evaluated.  See Arms v. West, 12 Vet.App. 
188, 200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

A review of the veteran's service medical records reflects no 
documented treatment for infectious hepatitis, although 
special medical examinations conducted in January and March 
1972, in conjunction with the his separation physical, 
determined that his reported medical history was compatible 
with the disease.  A treatment record, dated in March 1972, 
noted normal liver function, with elevation of SGOT (serum 
glutamic oxaloacetic transaminase) levels.  The veteran was 
subsequently found qualified for separation.  

In October 1972, the veteran was service connected for 
infectious hepatitis, and granted a 10 percent disability 
rating.  The following year, in April 1973, the RO reduced 
the veteran's disability to a noncompensable rating (0 
percent).  

Thereafter, in October 1995, the veteran requested that his 
infectious hepatitis disability be re-evaluated.  In December 
1995, he was medically examined for VA purposes.  He 
complained of jaundice and noted his stools were pale-to-
white in color.  On further clinical evaluation, the veteran 
was noted to have mild yellowing skin, with no apparent liver 
enlargement.  An associated laboratory report noted the 
veteran was positive for the hepatitis-C antibody.  

Subsequent medical evidence received by the RO in relation to 
the veteran's claim reflects continued findings and treatment 
for hepatitis C.  In particular, a liver biopsy at the 
Eisenhower Medical Center, in April 1997, indicated the 
veteran's liver condition was consistent with chronic 
hepatitis-C, mild activity.  A treatment record from Anthony 
Tornay, M.D., dated that same month, noted that Dr. Tornay 
had reviewed the veteran's biopsy report and found evidence 
of some liver scarring, but no inflammation.  

In addition, statements from H. Russell Haney, Ph.D., dated 
in January and June 1997, noted that the veteran was being 
treated for various neuropsychological dysfunctions 
associated with right brain hemisphere damage as a result of 
a motor vehicle accident in 1975.  He also noted that the 
veteran suffered from frequent episodes of fatigue as well as 
mental deficits.  These, Dr. Haney opined, were 
manifestations of toxic states or some kind of metabolic 
difficulty, and not related to problems of neuropsychological 
dysfunction.  Furthermore, Desert Medical Group treatment 
records, dated from January to March 1999 (submitted after 
the Travel Board hearing), noted that the veteran's high 
liver function tests were likely due to hepatitis-C, and not 
necessarily the result of medication he was taking for 
epigastric distress and depression.  Associated laboratory 
reports noted an SGOT/AST reading of 141 (reference range 0 
to 42) and an SGPT/ALT reading of 308 (reference range 0 to 
48).  

The Board notes that, where there is a reasonable doubt as to 
the degree of disability, such doubt shall be resolved in 
favor of the claimant and, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998).

The RO has assigned a noncompensable (0 percent) evaluation 
for infectious hepatitis, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7345 (1998), "Infectious hepatitis."  
Under this code, for infectious hepatitis with marked liver 
damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy, a 100 percent 
evaluation is warranted.  If infectious hepatitis is 
manifested by moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression, a 60 percent evaluation is assigned.  When 
infectious hepatitis is productive of minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, a 30 
percent evaluation is assigned.  Infectious hepatitis with 
demonstrable liver damage and mild gastrointestinal 
disturbance is assigned a 10 evaluation.  Finally, healed, 
nonsymptomatic hepatitis is assigned a noncompensable 
evaluation.

In reviewing the medical evidence of record, we are cognizant 
that the veteran is currently suffering from a symptomatic 
form of hepatitis-C.  In addition, he has complained of 
gastrointestinal distress, and Dr. Tornay has reported that 
the veteran's liver does exhibit scarring, based upon his 
review of the veteran's biopsy report.  Given these facts, it 
would appear that the disability picture might more nearly 
approximate the criteria required for the next higher rating 
of 10 percent.  However, the Board is aware that the evidence 
of record does not reflect which specific form of viral 
hepatitis caused the veteran's infectious hepatitis while he 
was in service, and for which he was service connected.   

The Board notes that we are not competent to ascertain the 
degree to which a disability has manifested itself without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Therefore, given the 
number of different viral strains of hepatitis and the means 
by which they may be contracted, the length of time (over 20 
years) since the veteran experienced a documented recurrence 
of symptoms of hepatitis, and the lack of medical evidence 
relating the veteran's current hepatitis-C to his infectious 
hepatitis in service, we believe additional development 
should be undertaken before we reach a decision on the 
veteran's appeal.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for an increased rating for infectious hepatitis is 
REMANDED to the RO for the following action:  

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for hepatitis 
since March 1999.  The RO should 
request that the veteran furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his symptomatic 
hepatitis.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to 
the record.  A notation that such 
review was undertaken should be made 
in the examination report.  The 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  In particular, the 
examiner should report as to the 
etiology of the veteran's hepatitis-C, 
if possible, and also render an 
opinion as to the relative likelihood 
that the veteran's currently diagnosed 
hepatitis-C is the same infectious 
hepatitis for which he was service 
connected in 1972.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim.  
If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
(SSOC) concerning all evidence added 
to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




